DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 151 and 164 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a disease or condition, does not reasonably provide enablement for the prevention of a disease or condition by administering or implanting the instant polymers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 
a) The claims are extraordinarily broad, claim 151, for instance, teaches: “A method of preventing a disease or condition in a subject in need thereof comprising administering to or implanting in the subject in need thereof a prophylactically effective amount of a polymer of claim 133; wherein at least one instance of M or M’ is a prophylactic agent.”  Claim 164 is similar.  
b,c) The nature of the invention is determined in part by the state of the prior art.  
Even a cursory perusal of the teachings of the medicinal arts reveals that they have not advanced to the point where complex conditions, i.e. those with a significant genetic component, such as cancers, rheumatoid arthritis, autoimmune diseases, etc., can be said to be preventable.  (Note the list of diseases beginning at page 98/175, [0332], of the specification.)  
Cancer, in particular, is neither a single disease nor a simple disease.  
Note that the enabled scope varies inversely with the degree of unpredictability in the art.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d, 833, 839, 166 USPQ 18, 24 (1970).  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  

f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant polymers prevent cancer, rheumatoid arthritis, autoimmune diseases, etc.  
h) Regardless of the amount of experimentation involved, inventor’s claims to the prevention of a disease or condition (i.e. cancer, rheumatoid arthritis, autoimmune diseases, etc.) are simply not believable in light of present understanding in the contemporary medicinal arts.  It is settled case law that allegations of utility that are not believable in light of the contemporary knowledge in the art must be substantiated by acceptable evidence or stricken from the specification.  In re Ferns, 163 USPQ 609 (CCPA 1969; Ex Parte Moore, 128, USPQ 8 (BPAI 1960); In re Hozumi, 226, USPQ 353 (Comr. Dec. 1985); MPEP 706.03(c).  
Note that a patent is not a hunting license, nor a reward for search.  But rather is compensation for a search’s successful conclusion.  Protection is granted in return for an enabling disclosure, not for vague intimations of general ideas which may or may not be workable.  Genetech Inc. v. Nova Nordisk, 108 F.3d 1361, 42 USPQ 2d 1001, Fed. Circuit 1997.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In the formula (i), the variables L and M’ are unclear because they are undefined.  

Claim 132 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is insufficient antecedent basis for the limitation “…a compound of Formula (III)…” in the claim.  

Claims 144, 146, 147 and 150-152 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
There is insufficient antecedent basis for the variable M in the claims.  

Claims 159 and 161-165 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
There is insufficient antecedent basis for the variable M’ in the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 128, 157-163 and 165 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8 and 10-15 of (parent) U.S. 
The key to both the patented claim set and the instant claim set is the Markush set of compounds of Formula (I) – labeled as such in independent claim 1 of both claim sets.  (The dependent claims of each claim set are identical.)  The set of compounds defined by this formula in the patented claim set is narrower in scope than the instant claim set because of the definition of variable M.  (All other variable definitions are identical.)  That being the case, the instant claim set is essentially generic to the more specific (species) claim set of the patent.  Note, however, that the principle is well established in chemical cases, and in cases involving compositions of matter, that the disclosure of a species in a cited reference is sufficient to prevent a later applicant from obtaining a patent to the “generic claim.”  In re Steenbock, 1936, C.D. 594, 473 O.G. 495.  

Allowable Subject Matter
Claims 2, 129, 132, 133, 142 and 145 are allowed.  The subject matter of the remaining claims would be allowable once the 112 rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the set of compounds defined by the instant Markush formulas (I), (II) and (III).  Journal of the American Chemical Society (2016), 138(38), pp. 12494-12501, cited in the IDS, may be taken as a recent representative example of the closest pertinent prior art.  The reference teaches the design of a three-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/20/2021